Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Randy Dale Barnett, Appellant                        Appeal from the 62nd District Court of
                                                     Lamar County, Texas (Tr. Ct. No. 84100).
No. 06-15-00020-CV        v.                         Opinion delivered by Chief Justice Morriss,
                                                     Justice Moseley and Justice Burgess
Jerry Coyle, Appellee                                participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Randy Dale Barnett, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JULY 14, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk